                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         WESTERN DISTRICT OF MISSOURI
                              WESTERN DIVISION

UNITED STATES OF AMERICA,                      )
                                               )
                       Plaintiff,              )
                                               )
v.                                             )      No. 4:17-CR-00248-BP
                                               )
BARRETT PRELOGAR,                              )
                                               )
                       Defendant.              )

                             DEFENDANT’S OBJECTIONS TO
                            REPORT AND RECOMMENDATION

       Defendant, Barrett Prelogar, by and through his undersigned counsel, respectfully objects

to the Report and Recommendation (“R&R”) issued by the Magistrate Judge on October 9, 2018

(Doc. 65).

       The R&R recommends that this Court deny two pretrial motions filed by Prelogar. In the

first motion (Doc. 30), Prelogar seeks dismissal of that portion of Count I that purports to charge

him with evading a tax based upon his alleged failure to pay the trust fund recovery penalty, which

is a penalty and not a tax. In the second motion (Doc. 31), Prelogar seeks dismissal of Count II,

which purports to charge him with corruptly endeavoring to obstruct and impede the due

administration of the internal revenue laws.

       I.      Count I

       This Court should dismiss Count I to the extent Count I rests upon Prelogar’s alleged non-

payment of the trust fund recovery penalty because the statute allegedly violated in Count I

criminalizes only willful evasion of a tax, and a penalty is not a tax. Count I charges Prelogar with

tax evasion pursuant to a statute imposing punishment upon “[a]ny person who willfully attempts

in any manner to evade or defeat any tax imposed by this title or the payment thereof.” 26 U.S.C.
§7201 (emphasis added). Count I of the indictment in this case, however, alleges that Prelogar

“did willfully attempt to evade and defeat the payment of the Trust Fund Recovery Penalty (TFRP)

due and owing by him to the United States of America.”

       The TFRP relates to, but is not the same as, withholding taxes owed by a corporation or

other employer. The obligation to withhold certain taxes from an employee’s paycheck rests upon

the company. The obligation to pay over to the Government the withheld funds also rests upon

the company. In this case, the indictment alleges that Winntech Digital Systems, Inc., owed unpaid

payroll taxes for certain specified quarters.

       If a company fails to pay over the withheld funds, the Internal Revenue Code provides a

mechanism for the Government to collect an equivalent amount from other sources. Specifically,

the Code enables the IRS to assess against a responsible company official “a penalty” equal to the

amount of withholding taxes owed but unpaid by the company. See 26 U.S.C. §6672(a). Before

the IRS may assess the penalty, however, the Code requires the IRS to follow certain procedures

and provide official notice and the opportunity to protest the imposition of the penalty. See id. at

6672(b) (“[n]o penalty shall be imposed under subsection (a) unless the” IRS follows the

prescribed procedures) (emphasis added).

       In this case, it is this TFRP penalty which forms the basis of part of the tax evasion charge

alleged in Count I. Prelogar himself owed no withholding taxes, and the indictment does not allege

that he did. The indictment alleges that Prelogar owed the TFRP “which had been assessed against

him personally” after the alleged nonpayment by Winntech of its obligations. Because the tax

evasion statute only punishes the willful evasion of a tax, however, this portion of Count I fails to

state an offense against Prelogar and must be dismissed.




                                                 2
         At least one Circuit Court has unequivocally stated that a tax evasion conviction can rest,

as section 7201 plainly states, only upon the willful evasion of a tax, and may not be based on the

alleged evasion of a penalty. In United States v. Wright, 211 F.3d 233 (5th Cir. 2000) a case cited

in Prelogar’s motion but not discussed in the R&R, a defendant convicted of tax evasion challenged

the conviction on the basis that he “had no underlying tax deficiency, . . . that he owed only interest

and penalties and could not be prosecuted for evasion if no tax was owed.” Wright, 211 F.3d at

236.

         The Fifth Circuit agreed with the defendant’s legal position. The Court analyzed section

7201 in light of Supreme Court precedent holding that no violation of section 7201 can occur

absent a “tax deficiency.” Id. (citing Sansone v. United States, 380 U.S. 343, 351 (1965))

(emphasis added). The Court noted that the Code’s deficiency procedures do not extend to interest

and penalties. The Court declared, “We decline to assume a broader meaning for a ‘tax deficiency’

under 7201 than under the deficiency proceedings provision, especially when 7201 attaches

criminal liability to the debt owed.” Id. at 236. (emphasis added).1 Prelogar respectfully suggests

that this straightforward and common-sense proposition clearly compels dismissal of that portion

of Count I based upon alleged evasion of the TFRP.

         A statutory provision relied upon in the R&R does not support a contrary result.

Specifically, this Court should not be misled into believing that the second sentence of 26 U.S.C.

§6671(a) somehow transmogrifies a penalty into a tax for purposes of the criminal tax evasion

statute. That section states, in its entirety:




          1
            While the defendant in Wright won the battle, he lost the war, as the Court, after completely agreeing with
him that section 7201 may not be used to prosecute alleged evasion of a penalty (or interest), went on to find, as a
factual matter, that the defendant, during the alleged period of evasion, did owe tax, as distinct from penalties and
interest. See Wright, 211 F.3d at 237. That result in no way undermines the principle, applicable to the case at bar,
that a tax evasion prosecution must rest on allegations of evaded tax, not an allegedly-evaded penalty.

                                                          3
       The penalties and liabilities provided by this subchapter shall be paid upon notice
       and demand by the Secretary, and shall be assessed and collected in the same
       manner as taxes. Except as otherwise provided, any reference in this title to “tax”
       imposed by this title shall be deemed also to refer to the penalties and liabilities
       provided by this subchapter.

26 U.S.C. §6671(a).

       When the second sentence of the subsection is read in conjunction with the first

sentence, it becomes apparent that the second sentence was not meant to amend section

7201’s requirement that criminal liability only attach when a defendant willfully violates a

tax and not a penalty. The first sentence states the principle that the IRS should have the

same tools for the assessment and collection of penalties as it enjoys for the assessment

and collection of taxes. The second sentence means that Code provisions relating to the

assessment and collection of taxes should also apply to the assessment and collection of

penalties.

       The second sentence of section 6671(a) cannot mean—and does not mean—that a

person can be convicted of criminal tax evasion for evading a penalty where section 7201

only criminalizes the willful evasion of a tax. Assessment and collection are civil matters.

Criminal punishment stands on a different footing. Criminal liability should not be

imputed for alleged evasion of a penalty where section 7201 uses the word “tax” and only

the word “tax”; a circuitous game of hopscotch through the provisions of the Internal

Revenue Code is not a proper way to effect a de facto amendment of section 7201, a felony

statute carrying with it the possibility of imprisonment. As the Fifth Circuit put it, this

Court should decline to assume a broader meaning for the second sentence of section

6671(a), “especially when 7201 attaches criminal liability to the debt owed.” Wright, 211

F.3d at 236.



                                                 4
       II.     Count II

       This Court should dismiss Count II of the indictment because a recent Supreme Court

decision has eviscerated the legal viability of that count. Count II charges Prelogar with violating

the “Omnibus Clause” of 26 U.S.C. §7212(a), which imposes criminal liability on any person who

“corruptly . . . obstructs or impedes, or endeavors to obstruct or impede, the due administration of”

the Internal Revenue Code. Count II alleges that Prelogar’s commission of the following acts

renders him guilty of violating the Omnibus Clause: (1) using corporate funds to pay personal

expenses; (2) structuring cash withdrawals from a corporate bank account; and (3) cashing payroll

checks instead of depositing them into a personal bank account. (Doc. 1).

       In December, 2017, Prelogar filed his motion to dismiss Count II on the grounds that the

Omnibus Clause of section 7212(a) is unconstitutionally vague and broad. (Doc. 31). In support

of that motion, Prelogar attached a portion of the transcript of the December 2017 oral argument

before the Supreme Court in a case entitled Marinello v. United States. The exchanges among

multiple members of the Court and counsel for both the Petitioner and the Government

demonstrated quite dramatically that no one, including the Court, seemed to have any clear

understanding as to what conduct the Omnibus Clause proscribed.

       About three months later, the Supreme Court issued its opinion in Marinello. See 138 S.Ct.

1101 (2018). In that opinion the Court held:

               We conclude that, to secure a conviction under the Omnibus Clause, the
       Government must show (among other things) that there is a “nexus” between the
       defendant’s conduct and a particular administrative proceeding, such as an
       investigation, an audit, or other targeted administrative action. That nexus
       requires a relationship in time, causation, or logic with the administrative
       proceeding . . . .

              In addition to satisfying this nexus requirement, the Government must show
       that the proceeding was pending at the time the defendant engaged in the



                                                 5
        obstructive conduct or, at the least, was then reasonably foreseeable by the
        defendant.

Marinello, 138 S.Ct. at 1109-10 (internal quotations omitted) (emphasis added).

        In the case at bar, Count II must be dismissed, because the conduct alleged in that count as

violative of the Omnibus Clause utterly fails to fall within the parameters enunciated by the Court

in Marinello. None of the acts alleged in the indictment bear any relationship to any particular

administrative proceeding, much less an administrative proceeding that was pending at the time of

the conduct or reasonably foreseeable by Prelogar.

        In one of its pleadings on Prelogar’s motion to dismiss Count II, the Government states

that it “intends to prove at trial that Prelogar designed his actions to obstruct the IRS’s ongoing

efforts – particularly levies – to collect specific tax liabilities.” (Doc. 51 at p. 7) (emphasis added).

Unfortunately for the Government, however, this proof—even if the Government could supply it

which Prelogar disputes—does not meet the standard set forth in Marinello. Indeed, this type of

argument represents an example of an approach which the Court in Marinello specifically rejected

as insufficient to constitute a violation of the Omnibus Clause. The Court stated that section

7212(a) does not apply to “virtually all government efforts to collect taxes” and “does not cover

routine administrative procedures.” Marinello, 138 S.Ct. at 1104. Further, the Court “found

nothing in the statute’s history suggesting that Congress intended the Omnibus Clause as a catchall

applicable to the entire Code including the routine processing of tax returns, receipt of tax

payments, and issuance of tax refunds.” Id. at 1107.

        There’s more. As the Supreme Court explained in no uncertain terms, “By ‘particular

administrative proceeding’ we do not mean every act carried out by IRS employees in the course

of their continuous, ubiquitous, and universally known administration of the Tax Code.” Id. at

1109-10 (internal quotations omitted) (emphasis added). That conduct “does not include routine,

                                                   6
day-to-day work carried out in the ordinary course by the IRS, such as the processing of tax

returns.” Id. at 1110.

       It would be difficult to find a better example of the continuous, ubiquitous, routine and

day-to-day work carried out in the ordinary course by the IRS than the issuance of levies and

similar tax-related collection procedures. The conduct alleged in Count II to support the charge

that Prelogar violated the Omnibus Clause of section 7212(a) simply falls outside the realm of

what is required to establish a violation of that statute. Count II should be dismissed.

       Alternatively, this Court should dismiss Count II because it fails to allege the required

nexus between Prelogar’s alleged acts of obstruction and a particular administrative proceeding.

The only Court to have thus far addressed this issue supports Prelogar’s position. In United States

v. Lawson, 2018 WL 3375170 (D. Alaska July 5, 2018) report and recommendation adopted, 2018

WL 3370517 (D. Alaska July 10, 2018), an opinion cited in the R&R, the Court held that an

indictment attempting to allege a violation of the Omnibus Clause must include allegations that

satisfy the Marinello nexus requirement.

       This Court should follow the well-reasoned, common-sense approach set forth in Lawson

and, in conducting a de novo review, should overrule the R&R’s basis for not adhering to that

view. The Lawson Court’s decision starts with the non-controversial premise that “[a]n indictment

fails to state an offense when it fails to allege all of the elements of the charged offense.” Lawson,

2018 WL 3375170 at *2 (citing Almendarez-Torres v. United States, 523 U.S. 224, 239 (1998))

(emphasis added). “An indictment that tracks the statutory language of the charged offense is

sufficient so long as the statute itself ‘unambiguously set[s] forth all elements necessary to

constitute the offense.” Id. (quoting United States v. Davis, 336 F.3d 920, 922 (9th Cir. 2003)

(emphasis added)). See also United States v. Zangger, 848 F.2d 923, 925 (8th Cir. 1988) (“[i]f an



                                                  7
essential element of the charge has been omitted from the indictment, the omission is not cured by

the bare citation of the charging statute”).

       In the case at bar, the Omnibus Clause of section 7212(a) can in no way be regarded as a

statute that unambiguously sets forth all elements necessary to constitute the offense. On the

contrary, the Marinello opinion (and the oral argument that preceded it) make quite clear that—

absent the clarifying nexus requirement (along with the requirement that the administrative

proceeding be pending or reasonably foreseeable)—great (and perhaps unconstitutional)

uncertainty abounds as to the elements of the offense.

       The district court in Lawson expressly and persuasively rejected the line of cases cited in

the R&R in support of the position that the Marinello requirements are requirements of proof and

not of pleading. See Lawson, 2018 WL 3375170 at *4. “Neither the government nor the authorities

it relies upon confront the well-established caselaw holding that an indictment must fully, directly,

and expressly, without any uncertainty or ambiguity, set forth all the elements necessary to

constitute the offense intended to be punished.” Id. (quoting Hamling v. United States, 418 U.S.

87, 117 (1974) (further internal quotation omitted)). See also United States v. Sewell, 513 F.3d

820, 821 (8th Cir. 2008) (an indictment is insufficient on its face if a substantive essential element

is omitted).

       “Under Marinello, it is now clear that the essential elements of endeavoring to obstruct the

IRS include (1) a pending, or reasonably foreseeable, targeted administrative proceeding, such as

an audit; and (2) a nexus between the defendant’s obstructive endeavors and the proceeding.”

Lawson, 2018 WL 3375170 at *5. Count II of the indictment in the case at bar does not plead

these elements. And, because these elements are not found within the indictment, it follows that

the grand jury that returned the indictment was not asked to, and did not, find that probable cause



                                                  8
existed that these elements were satisfied. As a result, Prelogar has been deprived of his Fifth

Amendment right to indictment by a grand jury as to all the elements of the offense. See United

States v. Denmon, 483 F.2d 1093 (8th Cir. 1973). Thus, as a matter of law, Count II must be

dismissed.2

         III.     Conclusion

         Based on the foregoing, this Court should grant Prelogar’s motions to dismiss Count I

because even willful evasion of a penalty is not a crime under section 7201 and Count II based on

the Supreme Court’s decision in Marinello.



                                                                Respectfully submitted,

                                                                MARGULIS GELFAND, LLC

                                                                /s/ Justin K. Gelfand
                                                                Justin K. Gelfand
                                                                8000 Maryland Avenue, Suite 420
                                                                St. Louis, MO 63105
                                                                (314) 390-0230 (p)
                                                                (314) 485-2264 (f)
                                                                justin@margulisgelfand.com
                                                                Attorney for Prelogar

                                                                CAPES SOKOL, PC

                                                                /s/ Sanford J. Boxerman
                                                                Sanford J. Boxerman
                                                                7701 Forsyth Blvd., Suite 1200
                                                                St. Louis, MO 63105
                                                                (314) 721-7701 (p)
                                                                (314) 721-0554 (f)
                                                                boxerman@capessokol.com
                                                                Attorney for Prelogar



         2
           Interestingly, the Magistrate Judge, in a separate pretrial order, enunciated these very principles as to the
need for the indictment to contain all the elements. See Doc. 66 at pp. 2-3. “This test ensures that a grand jury has
considered and found all essential elements of the offense charged.” Id. at p. 3 (citing Zangger, 848 F.2d at 925).

                                                           9
                                CERTIFICATE OF SERVICE

       I hereby certify that the foregoing was filed electronically with the Clerk of Court to be

served by operation of the Court’s electronic filing system upon all counsel of record.


                                                     /s/ Sanford J. Boxerman
                                                     Sanford J. Boxerman
                                                     Capes Sokol
                                                     7701 Forsyth Blvd., Suite 1200
                                                     St. Louis, MO 63105
                                                     (314) 721-7701 (p)
                                                     (314) 721-0554 (f)
                                                     boxerman@capessokol.com




                                                10
